Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021, has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2022 and 05/04/2022, were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 
Claim Rejections - 35 USC § 112-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 28-30 and 33-37 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment of claim 28, so that claim 28 no longer recite the limitation “an effective amount”.
Claim Rejections - 35 USC § 103-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 28-38 under 35 U.S.C. 103 as being unpatentable over Stohs (Phytotherapy Research, published online on 06/03/2013, 28, 475-479, cited in the previous Office action) in view of: i) Labban (Indiana University, Ph.D. Dissertation, February 2013, cited in the previous Office action); and ii) Heinemeier (J. Physiol., 2007, cited in the previous Office action), is withdrawn in view of the amendment of claim 28, so that claim 28: i) no longer recite the limitation “an effective amount”; and ii) now requires exercising the mammal at 20 minutes, 3 times per week.
Status of the Claims
	Claims 28-41 are pending.
Applicants’ arguments filed on 05/04/2022, have been fully considered. Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 
Applicant’s amendments, filed on 12/16/2021, 03/15/2022 and 05/04/2022, have been entered into the record. Applicant has amended claims 28, 31-32 and 34-36. Applicant has newly added claims 39-41. Therefore, claims 28-41 are the subject of the Office action below. 
Claim Rejections - 35 USC § 112-2nd Paragraph
New Grounds of Rejection Necessitated by Claim Amendments
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 32 depends from claim 31 and is therefore, also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the reasons set forth below.
Claim 31 is indefinite for reciting the limitation of daily administering Shilajit for at least 8 weeks before exercising the mammal, because a person skilled in the art cannot reasonably determine the meets and bounds of the limitation. Claim 28 from which claim 31 depends, requires daily administering Shilajit and together with exercise.
This lack of clarity makes it impossible to ascertain with reasonable precision when that claim is infringed and when it is not. Lacking such clarity, the skilled artisan would not be reasonably apprised of the metes and bounds of the subject matter for which Applicants seek patent protection. Rather, a subjective interpretation of the claimed language would be required. However, as such is deemed inconsistent with the tenor and express language of 35 U.S.C. § 112, second paragraph, the claims are deemed properly rejected. Appropriate correction is required.
Claim Rejections - 35 USC § 112-4th Paragraph
New Grounds of Rejection Necessitated by Claim Amendments
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 31-32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 32 depends from claim 31 and is therefore, also rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, for the reasons set forth below.
Claim 31 recites the limitation of daily administration of Shilajit for at least 8 weeks before exercising the mammal. However, claim 28 from which claim 31 depends, fails to provide such option of daily administration of Shilajit for at least 8 weeks before exercising the mammal. Claim 28 requires daily administering Shilajit and together with exercise.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Appropriate correction is required.

Claim Rejections - 35 USC § 102
New Grounds of Rejection Necessitated by Claim Amendments
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28, 30, 34-36 and 39-41, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhattacharyya (Pharmacologyonline, 2009, 1, 817-825, cited in the previous Office action).
Applicant’s claim invention is directed toward a method of inducing collagen synthesis in skeletal muscle in a mammal comprising:
orally administering to the mammal, about 20 mg/day to about 2000 mg/day of Shilajit; and
daily exercising the body of the mammal at least 20 minutes, 3 times per week.
Applicant’s claim does not specify a particular disease or disorder, but it does read on any mammal, including those with disease or disorder conditions such as bone fracture and arthritis.
Applicant’s claim of about 20 mg/day to about 2000 mg/day of Shilajit, does not specify a particular body weight for the “a mammal”, but it does also read on “about 20 mg/kg body weight per day to about 2000 mg/kg body weight per day of Shilajit”, or “about 20 mg/g body weight per day to about 2000 mg/g body weight per day of Shilajit”, or “about 20 mg/mg body weight per day to about 2000 mg/mg body weight per day of Shilajit”.
The Shilajit is further limited to a Shilajit comprising not less than: i) 0.3% dibenzo-α-pyrones; ii) 10.0% dibenzo-α-pyrones conjugated with chromoproteins; iii) 50% fulvic acids having a dibenzo-α-pyrone nucleus; iv) 1 ppm of lead; v) 1 ppm arsenic; and vi) 0.1 ppm mercury. Applicant (see instant specification at ¶ 0072 and Remarks filed on 01/04/2018), discloses PrimaVie® Shilajit (PVS), as an exemplary Shilajit composition that comprises elements i)-vi) recited in instant claim 28.
Similar to method claim 28, Bhattacharyya (see page 819, under the title “Forced Swimming” and “Treatment protocol), teaches a method comprising:
orally administering 30 mg/kg body weight per day of Shilajit to mice, for 7 days; and 
daily exercising the mice for 90 minutes.
Energy status (ATP) was depleted by 82% in exercise only mice, when compared to control mice, whereas, energy status (ATP), was depleted by 65% in Shilajit + exercise mice, when compared to control mice. Please see Table 1.
Similar to Applicant (see discussions above), Bhattacharyya also teaches PrimaVie® Shilajit (addressing claims 28 and 30, see page 818). 
The daily 30 mg of Shilajit disclosed by Bhattacharyya (see discussions above), is within the range of “about 20 mg/day to about 2000 mg/day”, recited in instant claim 28. The 90 minutes daily exercise for 7 days (i.e., 7 times per week), reads on daily exercise “at least 20 minutes, 3 times per week”, recited in instant claim 28. A specific example in the prior art which is within a claimed range anticipates the range. Please MPEP § 2131.03.
The execution of the method steps of Applicant’s claimed invention requires that: 1) orally administering about 20 mg/day to about 2000 mg/day of Shilajit to a mammal; and 2) daily exercising the mammal at least 20 minutes, 3 times per week, would increase collagen synthesis in the skeletal muscle of the mammal.
Bhattacharyya teaches a method step of claim 28 (see discussions above). Therefore, the method of Bhattacharyya must necessarily produce the same outcome of increasing collagen synthesis, recited in claims 28, 30 and 34-36. The execution of the same method step must necessarily produce the same result because the recited outcome of increasing collagen synthesis is a natural process that flows from the mammalian subject and the administered Shilajit + exercise.
Therefore, claims 28, 30 and 34-36 are anticipated by Bhattacharyya.
Regarding claims 39-40, the intended use of the method of claim 28 to, for example, treat a collagen-related disorder, is an inherent property of the method, when the Shilajit is orally administered to the mammal and exercising the body of the mammal.
Any properties exhibited by or benefits provided by the composition are inherent and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.
Therefore, claims 39-40 are anticipated by Bhattacharyya.
Regarding claim 41, Bhattacharyya teaches 90 minutes daily exercise for 7 days (i.e., 7 times per week), which reads on daily exercise “at least 20 minutes, 3 times per week”, recited in instant claim 28. Please see discussions above. Therefore, the exercise taught by Bhattacharyya, is necessarily 70-75% maximal heart rate exercise.
Claim Rejections - 35 USC § 103
New Grounds of Rejection Necessitated by Claim Amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28-41 are rejected under 35 U.S.C. 103 as being unpatentable over Maharaj et al (hereinafter “Maharaj”,  PrimaVie-Shilajit Report, 2012) in view of: 1) Stohs (Phytotherapy Research, published online on 06/03/2013, 28, 475-479, cited in the previous Office action); 2) Labban (Indiana University, Ph.D. Dissertation, February 2013, cited in the previous Office action); and 3) Heinemeier (J. Physiol., 2007, cited in the previous Office action).
Applicant’s claim invention is directed toward a method of inducing collagen synthesis in skeletal muscle in a mammal comprising:
orally administering to the mammal, about 20 mg/day to about 2000 mg/day of Shilajit; and
daily exercising the body of the mammal at least 20 minutes, 3 times per week.
Applicant’s claim does not specify a particular disease or disorder, but it does read on any mammal, including those with disease or disorder conditions such as bone fracture and arthritis.
The Shilajit is further limited to a Shilajit comprising not less than: i) 0.3% dibenzo-α-pyrones; ii) 10.0% dibenzo-α-pyrones conjugated with chromoproteins; iii) 50% fulvic acids having a dibenzo-α-pyrone nucleus; iv) 1 ppm of lead; v) 1 ppm arsenic; and vi) 0.1 ppm mercury. Applicant (see instant specification at ¶ 0072 and Remarks filed on 01/04/2018), discloses PrimaVie® Shilajit (PVS), as an exemplary Shilajit composition that comprises elements i)-vi) recited in instant claim 28.
Similar to method claim 28, Maharaj (see pages 8-10), teaches a pharmaceutical approach to enhancing exercise in a mammal comprising:
orally administering 500 mg/day (250 mg twice daily) of PVS1 for 6 weeks, to human males between 18 and 40 years of age; and
exercising the humans.
There was a significant increase in the exercise time at the end of 6 weeks (a p value of 0.029), after taking Shilajit, in comparison to the placebo group (i.e., exercise only group, a p value of 0.64). Please see Figures 1-2 and discussions at pages 17-18. 
Maharaj is not explicit in teaching: 1) Shilajit dosage regimen of about 20 mg/day to about 2000 mg/day; and 2) induction of collagen synthesis. However, the claimed invention would have been obvious in view of Maharaj because it was known in the art that:
1) Shilajit can be administered at dosages up to 2000 mg/day;
2) Shilajit is known to induce collagen gene expression; and
3) Exercise is known to induce collagen synthesis.
For example:
1) Stohs discloses that previous studies have shown that Shilajit can be administered at dosages up to 2000 mg/day for 45 days to healthy subjects, without any evidence of toxicity (see page 476). Stohs discloses, wherein human subjects were administered PVS at 200 mg/day (100 mg twice/day) for 90 days (see page 477, 5th ¶ on left column).
2) Labban teaches, wherein, incubation of human cell lines with Shilajit, was found to result in from 2.09 to 23.56-fold increase in collagen gene expression. Labban discloses collagen genes such as COL1A1 and COL3A1. Please see page 78, § 2.1 and Table 3.2.1.1. 
3) Heinemeier is cited for disclosing that exercise induces collagen synthesis in mammals (rats). Heinemeier discloses collagen synthesis characterized by 5-20-fold increase collagen gene expressions. Heinemeier discloses collagen genes such as COL1A1 and COL3A1. Please see abstract, Table 1 and Figures 1-5. Heinemeier also discloses that in vivo human studies indicate that collagen synthesis increases in both muscle and tendon in response to acute exercise (see page 1303, 1st ¶ on left column).
The claimed: i) “about 20 mg/day to about 2000 mg/day” (claim 28); ii) “about 100 mg to about 500 mg/day” (claim 32); and iii) “at least 500 mg/day” (claim 38), of Shilajit, overlaps or lies within the range disclosed by Maharaj and Stohs, because: i) Maharaj teaches Shilajit at 500 mg/day; and ii) Stohs teaches: a) Shilajit at 100 mg/day; and b) that Shilajit can be administered at dosages up to 2000 mg/day. Please see discussions above.
A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05).  
In the instant case, because the instantly claimed “about 20 mg/day to about 2000 mg/day” of Shilajit, overlap or lie inside ranges disclosed by the prior art (see discussions above), a prima facie case of obviousness exists.
Therefore, the selection of specific amount of Shilajit, would have been routinely determined and optimized by a person skilled in the art through test series following the requisite guidelines set forth in the prior art disclosure. 
It is noted that no criticality has been demonstrated in the specification with regard to the administration of the claimed Shilajit dosing regimens recited
The instantly claimed daily exercising of a mammal at least 20 minutes, 3 times per week (claim 28), which is 70-75% maximal heart rate exercise (claim 41), is a result-effective variable that would have been routinely determined and optimized by a person skilled in the art through test series.
MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
It is noted that no criticality has been demonstrated in the specification with regard to the daily exercising of a mammal at least 20 minutes, 3 times per week (claim 28), which is 70-75% maximal heart rate exercise (claim 41).
At the time the instant invention was filed, a person skilled in the art would have found it obvious to modify Maharaj with Stohs, Laban and Heinemeier, in order to arrive at the claimed invention. One skilled in the art would have considered a combination comprising orally administering a Shilajit composition (e.g., PVS) to a mammal (e.g., a human) and exercising the mammal for the advantage of significantly enhancing exercise and collagen synthesis. This is because:
1) Orally administering Shilajit to humans (mammals) and exercising the mammals, have been to found to result in a significant increase in the exercise time (a p value of 0.029), after taking Shilajit, in comparison to the placebo group (i.e., exercise only group, a p value of 0.64). Please see discussions above.
2) Shilajit is known to induce collagen gene expression (see discussions above); and
3) Exercise is known to induce collagen synthesis (see discussions above).
The skilled artisan would have had a reasonable expectation that a combination method of PVS with exercise would significantly induce increase exercise time and collagen synthesis, when compared to a placebo.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claims 28-29, 34-36 and 39-40 the recited intended outcome of the method of claim 28 resulting in: i) synergistically increase the induction of collagen synthesis and one or more proteins (claims 28 and 34-36); ii) improving muscle building and regeneration (claim 29); or iii) treating a collagen-related disease (claims 39-40), is not given any patentable weight because each of the clause is simply expressing the intended result of a process positively recited. Please see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  Since Maharaj, Stohs, Laban and Heinemeier combine to disclose the method of claim 28 (see discussions above), the method of Maharaj, Stohs, Laban and Heinemeier, must necessarily produce the same outcomes of recited in claims 28-29, 34-36 and 39-40, because each of the recited outcome is a natural process that flows from the mammal (e.g., a human) and the Shilajit administered in combination with exercising the mammal (e.g., a human). Please see MPEP, 2111.04.
Regarding claim 30, Maharaj discloses PVS (see discussions above).
Regarding claims 31 and 37, the claimed: i) daily administration of Shilajit for at least 8 weeks before exercising the mammal (claim 31); and ii) step of administering Shilajit and exercising the mammal for a period of at least 4 weeks, are result-effective variables that would have been routinely determined and optimized by a person skilled in the art through test series.
MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
It is noted that no criticality has been demonstrated in the specification with regard to the claimed i) daily administration of Shilajit for at least 8 weeks before exercising the mammal (claim 31); and ii) step of administering Shilajit and exercising the mammal for a period of at least 4 weeks.
Regarding claim 33, Maharaj teaches healthy human of: i) 18 and 40 years of age (see discussions above); and ii) BMI of, for example, 33.7 (weight of, for example, 57.8 Kg and height of, for example, 168.8 cm, see Table 1). 
The claimed age and BMI of a healthy human, is a result-effective variable that would have been routinely determined and optimized by a person skilled in the art through test series.
MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
It is noted that no criticality has been demonstrated in the specification with regard to the claimed age and BMI of a healthy human.
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398,416 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 417. As noted by the Supreme Court in KSR, "[a] person of ordinary skill is also a person of ordinary creativity, not an automaton." Id. at 421.
A reference is good not only for what it teaches by the direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  In re Opprecht 12 USPQ2d 1235, 1236 (Fed. Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982).  
            In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Therefore, the invention as a whole was prima facie obvious at the time it was filed.

Response to the Applicants’ Arguments
Applicant alleges that the instant claims are non-obvious over the cited prior arts because the Applicant has unexpectedly and surprisingly discovered that the administration of shilajit to a mammal and exercising the mammal, was found to result in synergistic induction of collagen synthesis. Applicant cites: i) instant specification at Figures 12-14; ii) Tables 1-2 at pages 6-7 and 14-17 of Remarks filed on 03/15/2022; iii) references cited on pages 7-18 of Remarks filed on 03/15/2022, as allegedly supporting the Applicant’s position. Please pages 6-9 of Remarks filed on 05/04/2022 and pages 4-18 of Remarks filed on 03/15/2022.
Regarding the advantageous results alleged by the Applicants for rebutting the obviousness of claimed invention, please note that advantageous results alone are not sufficient for overcoming an obviousness. The results must be unexpected (emphasis added). For the establishment of unexpected results, a few notable principles are well settled. It is Applicants’ burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant. See MPEP 716.02 (b). The claims must be commensurate in the scope with any evidence of unexpected results (emphasis added). See MPEP 716.02 (d). Further, A DECLARATION UNDER 37 CFR 1.132 must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case if obviousness (emphasis added). See, MPEP 716.02 (e). 
1) In instant case, the alleged advantageous results are not unexpected, rather would have been reasonably expected for the following reasons. At the time the instant invention was filed, it was known in the art that:
A) Orally administering Shilajit to a human and exercising the human, have been to found to result in a significant increase in the exercise time (a p value of 0.029), after taking Shilajit, in comparison to the placebo group (i.e., exercise only group, a p value of 0.64). Please see discussions above.
B) Shilajit is known to induce collagen gene expression (see discussions above); and
C) Exercise is known to induce collagen synthesis (see discussions above).
Therefore, it would not have been a surprising and an unexpected observation that orally administering Shilajit to a human and exercising the human, was found to result in a significant increase in collagen synthesis, after taking the Shilajit, in comparison to the placebo group (i.e., exercise only group). 
2) Instant claim 28, requires oral administration of Shilajit to a mammal and exercising the mammal, wherein the Shilajit is administered daily and together with the exercise.
 However, Applicant’s data on Figures 12-14 (relied upon by the applicant in support of the Applicant’s allegation, see discussions above), was based on orally administering Shilajit to human subjects for 4 weeks, followed, administering Shilajit to the same human subjects and exercising the human subjects for additional 4 weeks. Please see instant specification at ¶s 0077-0078. Furthermore, Applicant’s data does not appear to include placebo data (as in the example of Maharaj discussed above), for which any meaningful interpretation of results can be made. Applicant’s evidence of unexpected results does not appear to be commensurate in the scope with the instant claims.
 3) The evidence of secondary consideration provided is not probative because the Applicants’ evidence is presented in the form of an attorney statement. Regarding the probative value of objective evidence:
A) MPEP § 716 states:
 “When any claim of an application or a patent under reexamination is rejected or objected to, any evidence submitted to traverse the rejection or objection on a basis not otherwise provided for must be by way of an oath or declaration under this section” (emphasis added); and 

B) MPEP § 716.01(c)(II), under the title “ATTORNEY ARGUMENTS CANNOT TAKE THE PLACE OF EVIDENCE”, states: 
“The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor” (emphasis added).

4) Each of the “a mammal” and “about 20 mg to about 2000 mg”, recited in instant claim 28, encompasses a plethora of distinct mammal and Shilajit dosages. As recognized by MPEP §716.02(d), 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). 

One embodiment (e.g., a human and 500 mg of Shilajit), cannot reasonably support a finding of unexpected results over the entire breadth of the amended claims, which continue to encompass a plethora of distinct mammal and Shilajit dosages.   
5) Instant claims 28, 30, 34-36 and 39-41, are rejected under 35 U.S.C. 102(a)(1). Please see discussions above. Rejections under 35 U.S.C. 102(a)(1) cannot be overcome by an unexpected observation, affidavits and declarations under 37 CFR 1.131 (Rule 131 Declarations). Outside the 1-year grace period, applicant is barred from obtaining a patent containing any anticipated or obvious claims. In re Foster, 343 F.2d 980, 984, 145 USPQ 166, 170 (CCPA 1965). Please see MPEP § 706.02(b)(1).
Regarding the Applicant’s allegation that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning (see page 7 of Remarks filed on 05/04/2022), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was filed, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case:
1) The information regarding the fact that orally administering Shilajit to a human and exercising the human, would result in a significant increase in the exercise time, after taking Shilajit, in comparison to the placebo group (i.e., exercise only group), is gleaned from Maharaj, who teaches that orally administering Shilajit to a human and exercising the human, was found to result in a significant increase in the exercise time (a p value of 0.029), after taking Shilajit, in comparison to the placebo group (i.e., exercise only group, a p value of 0.64). Please see discussions above.
2) The information regarding Shilajit as an inducer of collagen gene expression, is gleaned from Labban, who teaches Shilajit as an inducer of collagen gene expression (see discussions above); and
3) The information regarding exercise as an inducer of collagen gene expression, is gleaned from Heinemeier, who teaches exercise as an inducer of collagen gene expression (see discussions above).
It is therefore reasonable to conclude that the strength of correlation between the cited references gives rise to a reasonable expectation of success from combining them.

Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/				
Examiner, Art Unit 1629     

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                        




    
        
            
        
            
        
            
    

    
        1 Shilajit comprising not less than: i) 0.3% dibenzo-α-pyrones; ii) 10.0% dibenzo-α-pyrones conjugated with chromoproteins; iii) 50% fulvic acids having a dibenzo-α-pyrone nucleus; iv) 1 ppm of lead; v) 1 ppm arsenic; and vi) 0.1 ppm mercury. Please see Maharaj at page 7, under the title “Analytical Profile Specifications”.